DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat fins, of claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 line 4 recites the limitation “the control valve having a lower flow rate limit which is greater than zero”.  Neither the claim language nor the specification describe how the flow rate is to be greater than zero in such a way as to enable one of ordinary skill to make or use the control valve.  Page 5 lines 19-28 of the specification states that “the other control valve… would be switched to the closed position”.  The specification continues, “the control valve… still have a lower flow rate limit which is greater than zero, thus fluid still will flow to the lower temperature heat source even when most of the fluid flows to the higher temperature heat source”.  While the specification states there is a lower flow rate greater than zero, it does not state how the lower flow rate remains greater than zero when in the closed position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to how a valve can be in the closed position and still allow the flow rate to be greater than zero.  Claim 1 line 4 recites the limitation “the control valve having a lower flow rate limit which is greater than zero”.  Page 5 lines 19-28 of the specification states that “the other control valve… would be switched to the closed position”.  The specification continues, “the control valve… still have a lower flow rate limit which is greater than zero, thus fluid still will flow to the lower temperature heat source even when most of the fluid flows to the higher temperature heat source”.  The term “closed” means not open, and therefore, in the present instance, does not allow fluid to pass through the valve.  However, the claim states the flow rate is greater than zero.  For purposes of examination, this limitation will be interpreted to mean the valve is closed, and therefore has a lower flow rate of zero.  It appears in Applicant’s figure 1 that rotating the valve gate 90 would position a solid exterior wall of the valve gate against the flow path, thus closing the flow path and having a lower flow rate of zero.  While applicant is free to be one’s own lexicographer, in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably  skilled in the art on notice that the patentee intended to so redefine that claim term."  No such clearly redefined meaning for the word “closed” is present in the disclosure, and as such the word “closed” is being interpreted by its accepted defined meaning.
Claim 2 recites the limitation "the same side" in line 1, 4 recites the limitation "the same side" in line 1, and 11 recites the limitation "the insertion portion" in line 2.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (U.S. Patent 5,439,020) in view of Fletcher (U.S. Patent 10,107,240).
Regarding claim 1, insofar as it is understood, Lockhart discloses a control valve, comprising:
a valve body 66/70/68/62, having an inner space (inside 66/70/68/62); 
wherein the valve body has a plurality of first fluid inlets 46/48, a plurality of second fluid inlets 50/52 and a fluid outlet 60 which are all connected to the inner space, the plurality of first fluid inlets are located at a side (left in FIG. 3) of the fluid outlet, the plurality of second fluid inlets are located at another side (right in FIG. 3) of the fluid outlet, the plurality of first fluid inlets and the plurality of second fluid inlets are arranged along a radial direction of the valve gate (FIG. 3), the valve gate has a main channel, the main channel has a first inlet end (left of 60 in FIG. 3), a second inlet end (right of 60 in FIG. 3) and an outlet end (top in FIG. 3), the first inlet end is connected to the plurality of first fluid inlets, the second inlet end is connected to the plurality of second fluid inlets, and the outlet end is connected to the fluid outlet (FIG. 3; Col. 4 ln 13-Col. 5 ln 44).
Lockhart is silent regarding a valve gate, the valve gate moveably located inside the inner space, wherein the control valve has a lower flow rate of zero.
However, Fletcher teaches a control valve 100 comprising:
a valve body 101, having an inner space (inside 101, see FIG. 2); and 
a valve gate 111, the valve gate moveably located inside the inner space which, when closed, has a flow rate equal to zero (FIG. 1, 2; Col. 3 ln 14-Col. 6 ln 11).
The check valve 111 is positioned between a suction port 110 (equivalent to the venturi chamber 42 of Lockhart) and a passageway 146 (equivalent to inside 66/70/68/62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lockhart by adding a valve (111 Fletcher) at the tee section (Lockhart 68) connecting to the threaded nipple (Lockhart 62), as taught by Fletcher, for the purpose of preventing backflow into the manifold from the educator 40.
Regarding claim 2, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the same side of one of the plurality of first fluid inlets is directly connected with the rest of the plurality of first fluid inlets (FIG. 3).
Regarding claim 3, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the rest of the plurality of first fluid inlets extend in the same direction as the axial direction of the valve gate (FIG. 3).
Lockhart is silent regarding one of the plurality of first fluid inlets extends in a direction perpendicular to an axial direction of the valve gate.
However, it would have been an obvious matter of design choice to position one of the plurality of first fluid inlets extending in a direction perpendicular to the axial direction of the valve, since applicant has not disclosed that such a position for one of the plurality of first inlets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the positioning of the first fluid inlets being a mere design choice.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lockhart by positioning one of the plurality of first fluid inlets extending in a direction perpendicular to the axial direction of the valve, for the purpose of positioning the inlets in such a manner to properly fit within the geometric confines of the system within which the valve operates.
Regarding claim 4, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the same side of one of the plurality of second fluid inlets is directly connected with the rest of the plurality of second fluid inlets (FIG. 3.
Regarding claim 5, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the rest of the plurality of second fluid inlets extend in the same direction as the axial direction of the valve gate (FIG. 3).
Lockhart is silent regarding one of the plurality of second fluid inlets extends in a direction perpendicular to an axial direction of the valve gate.
However, it would have been an obvious matter of design choice to position one of the plurality of second fluid inlets extending in a direction perpendicular to the axial direction of the valve, since applicant has not disclosed that such a position for one of the plurality of second inlets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the positioning of the second fluid inlets being a mere design choice.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lockhart by positioning one of the plurality of second fluid inlets extending in a direction perpendicular to the axial direction of the valve, for the purpose of positioning the inlets in such a manner to properly fit within the geometric confines of the system within which the valve operates.
Regarding claim 6, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the fluid outlet is located at a bottom surface of the valve body (FIG. 3).
Regarding claim 8, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the valve gate is slidably disposed inside the inner space (Fletcher FIG. 2).
Regarding claim 9, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the main channel has a circle-shaped cross section (FIG. 2, 3).
Regarding claim 10, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the plurality of first fluid inlets and the plurality of second fluid inlets are respectively located at two opposite sides of the fluid outlet (FIG. 3).
Regarding claim 11, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart/Fletcher further teaches at least one seal ring (Fletcher 136) sleeved on the insertion portion (Fletcher 164) of the valve gate and located between and pressed by the valve body and the insertion portion (Fletcher FIG. 2, 10; Col. 14 ln 10-35).
Regarding claim 12, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the main channel has a cross section which has a first side and a second side opposite to each other, and a width of the first side is substantially equal to a width of the second side (FIG. 3).
Regarding claim 13, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further discloses the valve body is made of a single piece (Col. 4 ln 44-48) and has an opening (at 62) corresponding to the inner space, the valve gate is disposed through the inner space via the opening (FIG. 3; Col. 4 ln 44-48).
Regarding claim 14, Lockhart, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Lockhart further teaches the valve body has heat fins (Fletcher 134) (Fletcher FIG. 2; Col. 3 ln 60-64).
While not their primary function, the radially spaced fingers 134, 135 in Fletcher transfer heat from the fluid passing through the system to the system.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minton (U.S. Patent 5,927,330) discloses a valve similar to the valve of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/               Supervisory Patent Examiner, Art Unit 3753